                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DI STRICT OF NORTH CAROLINA
                                 WESTERN DIVISION
                                  No . 5: 19-cv-427-BO

NOKIA TECHNOLOGIES OY,                        )
                                              )
               Plaintiff,                     )
                                              )
       V.                                     )                      ORDER
                                 )
LE OVO (SHA GHAI) ELECTRONICS )
TECHNOLOGY CO. LTD. , LENOVO     )
GRO UP, LTD. , LE OVO BEIJING,   )
LTD. , LENOVO PC HK LIMITED, and )
LENOVO (UNITED ST ATES), INC .   )
                                 )
            Defendants.          )


       This cause is before the Court on (1) Lenovo ' s unopposed motion for leave to amend its

answer [DE 44] , (2) a parti ally opposed motion for a protective order [DE 45] , and (3) a joint

motion for appointment of a mediator [DE 46].

       The motion for leave to amend [DE 44] is GRANTED. The Clerk is DIRECTED to enter

on the docket defendant Lenovo (United States) Inc. 's Amended Answer, Defenses and

Counterclaims to the Complaint of No kia Technologies Oy.

       The motion fo r a protective order [DE 45] is also GRANTED . The Court has reviewed the

parties ' positions with respect the disputed provisions of the proposed protective order. The

Court's protective order wi ll include the proposed provision allowing req uests for in-house counsel

to access confidential documents, wh ich tracks this District ' s Default Protective Order. The

protective order wi ll excl ude the proposed development bar. The Court wi ll separately enter the

protective order as descri bed.




            Case 5:19-cv-00427-BO Document 47 Filed 05/18/20 Page 1 of 2
       Finally, the motion to appoint a mediator [DE 46] is GRANTED. The Honorable Jose

Linares is appointed as mediator in this matter.



       SO ORDERED, this        / ~ day of May, 2020.


                                               r~w.J)xf:
                                              TERRENCE W. BOYLE
                                              CHIEF UNITED STATES DISTRICT~Dcrn




                                                   2

          Case 5:19-cv-00427-BO Document 47 Filed 05/18/20 Page 2 of 2
